Citation Nr: 0730613	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to September 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is not ready for appellate review.  The service 
medical records show that the veteran was seen on multiple 
occasions for a variety of complaints.  In April 1999, it was 
reported that he had seen demons for several months.  One 
suicide attempt was recorded and on separation examination in 
August 1999, the veteran reported anxiety, depression, and 
the suicide episode.  At the time of his discharge, a 
diagnosis of personality disorder not otherwise specified 
with schizotypal and borderline traits was given.  An April 
1999 report appears to suggest that the veteran had 
experienced auditory or visual hallucinations while growing 
up.  In June 2005, a VA examiner indicated that psychological 
testing in 2002 and 2003 were inconclusive in terms of a 
diagnosis.  No testing was accomplished during this most 
recent VA examination.  It is unclear whether the veteran has 
schizoaffective disorder, a personality disorder, or both, 
and the question of whether any disorder pre-existed service 
and was aggravated in service must be addressed.  A 
personality disorder is not a disease within the meaning of 
veteran's benefits law.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality (personality 
disorder) by superimposed disease or injury. See VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990).

A report of contact dated in December 2005 reflects the 
veteran's report to VA that he was in receipt of Social 
Security Disability Benefits.  His Social Security 
Administration (SSA) records have not yet been associated 
with the claim file.  These records likely contain 
information on any diagnoses assigned to the veteran and 
would therefore be of great use in resolving this claim.
The veteran should be afforded another VA examination by a 
psychiatrist who should offer a medical opinion as to nature 
of any currently diagnosed psychiatric disability, whether 
the it pre-existed service, and if so, whether the 
permanently increased in severity in service, beyond the 
natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including any evidence of 
currently assigned diagnoses.

2.  The veteran's SSA records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

3.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file must be made available to a 
VA psychiatrist.  Pertinent documents 
therein should be reviewed.  The 
examiner should assign a diagnosis or 
diagnoses, noting whether the veteran 
has schizoaffective disorder, a 
personality disorder, both, or another 
identifiable psychotic disorder or 
psychoses.  The examiner should conduct 
psychological testing and comment on the 
validity of the personality testing.

If the veteran is assigned a diagnosis 
of schizophrenia or any other 
psychiatric disorder, the examiner 
should comment on whether the veteran's 
schizoaffective disorder pre-existed 
service, and if so, whether it was 
aggravated in service or permanently 
increased in severity beyond the natural 
progression of the disease during active 
service.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

